Lawton, J.,
dissents in part in accordance with the following memorandum. I respectfully dissent in part. I concur with the majority that defendants State Farm Mutual Automobile Insurance Company, Carl E. Molin, Jr. and Thomas H. Brown, Sr. are not liable for the injuries of plaintiff James E McCabe, II and the decedents of the remaining plaintiffs. I would go further, however, and hold that there is no duty owed to any pedestrian under circumstances such as these with respect to injuries and *1127fatalities occurring away from the landowners’ property or right-of-way. The Town ordinance defines the applicable zone of duty as “any sidewalk abutting the premises” (Amherst Town Code § 83-9-5 [5-1]). The accident victims were not injured on “any sidewalk” but, rather, were injured in the street. Because in my view there is no duty owed by any of the defendants, there can be no liability and it is therefore unnecessary to address the troublesome issues of proximate cause and foreseeability present in this case (see Bacon v Mussaw, 167 AD2d 741 [1990]). Consequently, I would modify the order by granting the motions of the appealing defendants for summary judgment and dismissing the complaints and cross claims against them. Present—Wisner, J.P., Kehoe, Gorski, Lawton and Hayes, JJ.